Citation Nr: 1503241	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-08 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbar spine (back condition).

2. Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity, associated with degenerative arthritis of the lumbar spine.

3. Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity, associated with degenerative arthritis of the lumbar spine.

4. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to May 1987.

These matters came to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma, which the RO continued a 20 percent rating for the Veteran's degenerative arthritis of the lumbar spine.  

In July 2012, the Board took jurisdiction of the issue of entitlement to a TDIU per Rice v. Shinseki, 22 Vet. App. 447 (2009).  These issues were remanded by the Board in July 2012, for further development.

In a February 2013 rating decision, the RO granted separate 20 percent ratings for radiculopathy of the right and left lower extremities secondary to the Veteran's degenerative arthritis of the lumbar spine, effective October 2, 2012.  The Board, again, remanded the claims for further development in October 2013, along with his increased rating claim for his back condition and a TDIU. In May 2014, the RO issued a Supplemental Statement of the Case (SSOC), denying the Veteran's claims for increased rating and TDIU, and the appeal is now before the Board. 

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1. The Veteran's service-connected degenerative joint disease of the lumbar spine (back condition) is manifested, at worst, by 40 degrees of forward flexion, with no indication of ankylosis of the entire thoracolumbar spine. However, the Veteran does experience flare-ups and severe pain in his back that results in severe functional loss and limitation of motion. 

2. The Veteran's radiculopathy of the right lower extremity has been productive of no more than moderate incomplete paralysis of the sciatic nerve. 

3. The Veteran's radiculopathy of the left lower extremity has been productive of no more than moderate incomplete paralysis of the sciatic nerve.

4. The Veteran is currently gainfully employed. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for an evaluation of 40 percent, but not higher, for the Veteran's service-connected degenerative joint disease of the lumbar spine, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code (DC) 5242 (2014).

2. The criteria for a disability rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124(a), DC 8520.

3. The criteria for a disability rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124(a), DC 8520.

4. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Increased Ratings - In General

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability. 38 C.F.R. §§ 4.1, 4.2. When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors that are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). As will be further explained below, in making the determination to grant a higher rating than that currently assigned for the Veteran's back condition, the Board notes that it took into account the Veteran's complaints of pain and flare-ups, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.




Increased Rating - Back Condition 

The Veteran asserts that his service-connected back condition is worse than that represented by his current disability rating of 20 percent. He specifically states that he is in constant back pain, and experiences flare-ups of severe pain that has affected his employment. The Board finds that the evidence of record demonstrates a disability picture with additional functional loss based on flare-ups and pain, as contemplated under DeLuca. 8 Vet. App. at 206-07. Therefore, the claim is granted and disability rating increased to 40 percent disabling. 

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. § 4.71(a), DC 5235-5242. Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code. Id. Note (1).

The Veteran has been afforded three VA Compensation and Pension (C&P) medical examinations for his back disability in March 2009, October 2012, and May 2014. A review of the examinations reveal a disability picture that, at worst, warrants a 20 percent disability rating under Diagnostic Code 5242. However, as will be explained below, competent and credible lay evidence of pain and flare-ups of the Veteran's back condition compels the Board to find that an increase in the Veteran's disability rating to the next applicable rating of 40 percent is warranted.  DeLuca, supra.

In March 2009, the Veteran was afforded his first C&P examination for his claim for increased rating for his service-connected back condition. During the back examination, he reported that flare-ups and pain impacted the function of his lumbar spine. Specifically, he stated that he has a hard time standing up for more than an hour, sitting down for a prolonged period of time, and overall do any strenuous work. He described his back pain, at worst, as 8 out of 10. Additionally, the Veteran reported that he uses a back brace for locomotion, and a Transcutaneous Electrical Nerve Stimulation (TENS) machine, to help him relieve his back pain. 

On examination, the Veteran's range of motion was as follows: flexion of the thoracolumbar spine was to 45 degrees; extension was to 20 degrees; right lateral flexion was to 20 degrees; left lateral flexion was to 20 degrees; right lateral rotation was to 20 degrees; and left lateral rotation was to 20 degrees; all with pain beginning at endpoints.

The examiner indicated that the Veteran did not have additional limitation in range of motion, functional loss and/or functional impairment of the thoracolumbar spine. He did not have guarding or muscle spasm of the thoracolumbar spine. Muscle strength testing of the lower extremities was normal. Reflex of bilateral lower extremities were normal. Straight leg raising test were positive bilaterally. The examiner noted no neurologic abnormalities related to a thoracolumbar spine such as bowel or bladder problems. There was no indication of ankylosis of the lumbar spine, or Lumbar Intervertebral Disc Syndrome (IVDS). However, X-ray performed on the Veteran's lumbar spine detected degenerative arthritis. The March 2009 examiner ultimately diagnosed the Veteran with degenerative arthritis of the lumbar spine with limited range of motion. 

In October 2012, the Veteran was afforded another VA C&P examination for his back condition, along with an Electromyogram (EMG) for his peripheral nerves in his bilateral lower extremities. In regards to his back, the Veteran reported that his condition had progressively worsened. Specifically, the Veteran noted that his flare-ups and pain affected his work, and that he was forced to take leave to recover from severe pain/flare-up after particularly strenuous/long hours at work. He explained that during these flare-ups, the pain was so severe that he could not even walk across the parking lot from his car to the front door of his work. 

On examination, the Veteran's range of motion was slightly worse than that tested in March 2009; forward flexion was 40 degrees, with objective pain beginning at 30, and a total combined range of motion of 165. The Veteran performed repetitive use testing with three repetitions, with the same range of motion. The examiner identified no localized tenderness or pain to palpation, and no guarding or muscle spasm. He indicated that the Veteran did not have additional limitation in range of motion, functional loss and/or impairment of the thoracolumbar spine. 

The Board notes that the October 2012 examiner did indicate that the Veteran suffered from IVDS; however, the examiner found that the Veteran had less than one week of incapacitating episodes in the past year. It was also noted that the Veteran did not use any assistive devices as a normal mode of locomotion. An X-ray was conducted on the Veteran's lumbar spine at this examination and revealed arthritis. The October 2012 examiner ultimately diagnosed the Veteran with degenerative arthritis of the lumbar spine and spinal stenosis.

The examiner also identified radicular pain in both lower extremities; however, the Veteran has been rated separately for his bilateral radiculopathy, and therefore, symptoms associated with those conditions will be further discussed below. 

Finally, in May 2014, the Veteran received another VA C&P examination on his back. The Veteran was again diagnosed with degenerative arthritis of the lumbar spine, with limited range of motion. On examination the Veteran's forward flexion was 60 degrees, with objective pain beginning at 55 degrees, and total combined range of motion of 170. The examination revealed no ankylosis, IVDS, or any other neurological abnormalities. The examiner identified no additional functional loss due to pain, with no change in range of motion after three repetitions. While the examination revealed muscle spasms, the examiner noted that it did not result in abnormal gait or spinal contour. X-ray analysis of the Veteran's spine, again, revealed arthritis. 

Most significant, however, is the Veteran's report of flare-ups and pain to the examiner. During the examination, the Veteran noted that his flare-ups intensified in both frequency and intensity. The examiner noted that the Veteran explained that his flare-ups now happened twice a week and caused a significant decrease in the Veteran's range of motion. The Veteran described these flare-ups as completely, "100%" debilitating. The examination also revealed that the Veteran, at the time of the May 2014 examination, was utilizing a cane on a regular basis.   

In addition to these VA examinations, the Veteran has also provided a private medical exam from his chiropractor, as well as numerous lay statements from himself, as well as his wife. The Veteran's private examiner, Dr. T.S., conducted an examination and X-ray on the Veteran's neck and lower back in November 2008. The doctor noted that the Veteran had limited range of motion, although the doctor did not provide objective measurements. X-rays conducted at that examination revealed biomechanical lesion at Cl, C6, T1, T12, L5, posterior inferior left tilt and anterior superior external rotation of the left ileum with 3 mm of right pelvic tilt and 8 mm of right pelvic rotation and a 21 degree lumbosacral angle (normal angle is 34 to 42 degrees). Most significantly, the private examiner opined that the Veteran's back condition, when subjected to strain or traumatic effect, can be expected to become "markedly" symptomatic. 

The Veteran is currently rated at 20 percent disabling for his back condition. As discussed above, to warrant the next applicable disability rating of 40 percent, the evidence of record must demonstrate forward flexion of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71(a), DC 5242. The Board finds that there is no evidence of record that the Veteran's current condition meets the aforementioned criteria under the General Ratings Formula. The Board notes, that at its worst, the Veteran's forward flexion is 40 degrees, with no evidence of ankylosis. See October 2012 VA C&P Examination. Therefore, under the General Rating Formula, the Board finds that the Veteran's back condition does not warrant a 40 percent disability rating. 

However, notwithstanding the objective results of the various VA and private examinations, the Board finds that there is credible and competent evidence of record that warrants a finding that the Veteran suffers from additional functional loss due to pain and flare-ups, as contemplated under DeLuca. 8 Vet. App. at 206-207; 38 C.F.R. §§ 4.40, 4.45, 4.59. As explained above, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less than normal movement, weakened movement, excess fatigability, and pain on movement that affects stability, standing, and weight-bearing. The Board finds that the evidence laid out above, along with the lay evidence of record, demonstrates a further diminished disability picture due to pain and flare-ups, and that the next applicable rating of 40 percent is warranted for the Veteran's back disability. 

The Board finds that the lay statements by the Veteran and his wife, in regards to his claim of flare-ups and pain, are credible and competent in establishing a disability picture of his underlying back condition that exceeds the condition contemplated by a 20 percent rating. Throughout the claims period, the Veteran has continually contended that he suffers from increasingly severe pain and flare-ups in his back. During the March 2009 examination, the Veteran reported that he could not stand or sit for long period of time before the pain became too severe. The Veteran intimated that his pain prevented him from sleeping, forcing him to sleep on his back. He described the pain, at its worst, to be as severe as an 8, on a scale of 10. 

During the October 2012 VA examination, the Veteran again reported that he experiences flare-ups so severe that he must take leave at work to stay home to relieve the pain. The Veteran stated that, during busy times at work, where employees must work long shifts without days off, his back flares-up and he has to take leave to rest in bed or on a recliner. He states that, after this busy period, the pain gets so bad that he has to be driven to the entrance of his work because he cannot make it across the parking lot. Again in May 2014, the VA examiner noted that the Veteran reported that his flare-ups severely prevent his range of motion. 

The Board acknowledges that in each of the VA examinations, no additional functional loss and/or impairment were identified, with the same range of motion on repetitive testing. However, the Board notes that in each of the three VA examinations, the respective examiner identified factors such as less movement than normal, weakened movement, excess fatigability, pain on movement, and lack of endurance, as factors contributing to overall functional loss. 

Additionally, lay statements submitted by the Veteran states his back disability has affected his ability to do his job, preventing him from performing additional needed tasks at work. The Veteran works as a control manager at a power plant which requires him to work in front of a computer. He states that while he can adequately do this job, he can no longer do simple outside/field work that requires him to walk around and inspect equipment. Furthermore, the Veteran has claimed that his back pain also prevents him from performing simple daily tasks, such as putting on his clothing. In her June 2009 statement, the Veteran's wife corroborated the Veteran's claims, stating that the Veteran's struggles getting dressing in the morning because of his back pain, and had to develop innovative ways to getting dressed that does not increase his pain. She also reported that the Veteran still utilizes a TENS machine on his back pain. While the Veteran and his Wife may not be competent to diagnosis his condition, the Board finds their statement credible and competent to report on observable manifestations of his back condition. Jandreau v. Shinseki, 492 F.3d 1372 (Fed. Cir. 2007).   
 
Finally, the Board notes the November 2008 private examination report, wherein the examiner affirmatively noted that flare-ups, as described by the Veteran, were possible and that such increased symptomatology would be brought on by trauma or strain. Indeed, this exactly supports the Veteran's contention that he must take leave after strenuous periods at work, to recover from the pain. 

The Board acknowledges the two medical opinions provided by VA examiners who opined on the effects of flare-ups on the Veteran's back function. In both medical opinions, the examiners note that they could not, with any medical certainty, pass an opinion regarding the functional loss during flare-ups. See March 2014 VA Medical Opinion, by J. K., and May 2014, VA Medical Opinion Dr. D. J. Additionally, both examiners noted that any opinion regarding additional functional loss would be "speculation." Id.  Therefore, since the examiners could not determine such additional functional loss to a medical certainty, or without conjecture/speculation, the Board finds that the Veteran's lay testimony, along with the forgoing evidence of record, puts the claim in at least equipoise regarding DeLuca. Consequently, resolving all benefit of the doubt in favor of the Veteran, the Board finds that the evidence demonstrates additional functional loss as contemplated under DeLuca, and an increased rating to 40 percent, but not higher, under Diagnostic Code 5242 is warranted. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207. 

A higher rating in excess of 40 percent is not warranted under the IVDS Formula because the competent evidence does not show that the Veteran's back condition of the lumbar spine is productive of incapacitating episodes having a total duration of at least six weeks per year. To the contrary, the evidence shows that the Veteran had experienced no IVDS related incapacitating episodes in the last year, as noted by the May 2014 VA examiner. Thus, the criteria for a higher rating in excess of 40 percent for the service-connected lumbar spine disorder are not met pursuant to Diagnostic Code 5243.

Increased Rating - Radiculopathy of the Right Lower Extremity

The Veteran was granted service connection for radiculopathy of the right and left lower extremity in February 2013, as secondary to the Veteran's service-connected low back condition. The Veteran was granted a 20 percent rating for each lower extremity, separately, under Diagnostic Code 8520. A review of the relevant medical and lay evidence of record reveal that the Veteran's current radiculopathy of the right lower extremity is manifested to be no more than a "moderate" incomplete paralysis if the sciatic nerve. Therefore, the claim for an increased rating in excess of 20 percent is denied.  

Under the General Ratings Formula, separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124(a), if supported by objective medical evidence. Disability ratings for diseases of the peripheral nerves under Diagnostic Code 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances. See 38 C.F.R. § 4.120. An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy. A 40 percent rating is assignable when moderately severe. A 20 percent rating may be assigned when moderate. 38 C.F.R. § 4.124(a), DC 8520.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In October 2012, the Veteran was afforded a VA C&P examination for his back condition, which included an electromyography (EMG) for his radiculopathy. In addition to the test results listed above for the October 2012 examination, the examiner noted radiculopathy in both lower extremities. Muscle strength testing of both lower extremities were normal (5/5). There was no muscle atrophy. Reflex of knees and ankles were normal, bilaterally. Sensory examination of the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes, for both right and left side were normal.  Straight leg raising was negative on both legs. The Veteran had radicular pain. 

In regards to radicular pain in the right lower extremity, during the October 2012 VA examination, the Veteran's symptoms included the following: no constant pain (may be excruciating at times): moderate intermittent pain (usually dull): no paresthesia and/or dysesthesia, and mild numbness. 

The Veteran, during the same period was provided another examination focused on his radiculopathy. During that examination, provided by a different examiner, the Veteran's right lower extremity tested normal under the detailed motor and sensory exams. That examiner concluded that there was no evidence of generalized peripheral neuropathy, and the right lower extremity, distal latencies and amplitudes were entirely intact. 

In May 2014, the Veteran was afforded another VA examination for his back condition. The examination revealed normal ratings for muscle strength, reflex and sensory tests, for both lower extremities, with negative straight leg raising test for both legs. In regards to radicular pain in the right lower extremity, the examination detailed the following symptoms: moderate constant pain (may be excruciating at times): severe intermittent pain (usually dull): mild paresthesia and/or dysesthesia, and mild numbness.

The Board notes that there is no additional competent evidence of record. The Veteran has not alleged any additional facts or symptoms regarding his radiculopathy of the right lower extremity. While the Board does acknowledge that there is evidence that the Veteran's radiculopathy of the right lower extremity is progressively getting worse, the Board finds that his condition has not reached what it would consider to be "moderately severe" under the ratings criteria.

As noted above, a 40 percent rating under Diagnostic Code 8520 denotes a "moderately severe" incomplete paralysis of the sciatic nerve. The Board notes that on examination in May 2014, the examiner only noted intermittent pain (usually dull) as severe, while noting only moderate constant pain, and mild paresthesia and/or dysesthesia, and numbness. The Board finds that in light of no other evidence, clinical or otherwise, establishing a worsening condition, a 40 percent disability rating is not warranted. Consequently, the Veteran's claim for an increased rating for radiculopathy of the right lower extremity is denied. 

Increased Rating - Radiculopathy of the Left Lower Extremity

The Veteran's radiculopathy of the left lower extremity has nearly the exact symptomology as that described above for the right lower extremity, with the exception of radicular pain during the October 2012 VA examination. Therefore, the bilateral facts outline above for the right side shall be considered incorporated in the discussion below for the left lower extremity. Similar to the right side, the Veteran has not set forth any additional argument for this claim. Therefore, based on the evidence of record, the Board finds that the Veteran's radiculopathy of the left lower extremity is not manifested by "moderately severe" incomplete paralysis of the sciatic nerve, and a rating in excess of 20 percent is not warranted. 

The Board notes that the Veteran's May 2014 VA examination revealed all normal findings for both lower extremities. The Veteran's radicular pain during the May 2014 examination in the left lower extremity included the following symptoms: moderate constant pain (may be excruciating at times): severe intermittent pain (usually dull); mild paresthesia and/or dysesthesia; and mild numbness. These results mirror that of the right lower extremity and represent the condition at its worst during the entire claims period. Therefore, the Board, consistent with the forgoing decision for the right lower extremity, finds that the Veteran's radiculopathy of the left lower extremity cannot be considered "moderately severe," and that a 40 percent rating is not warranted. Therefore, the Veteran's claim for increased rating for radiculopathy of the left lower extremity must also be denied. 
 
Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment. See 38 C.F.R. § 3.321(a), (b). In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. A comparison between the level of severity and symptomatology of the Veteran's low back disorder and radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Veteran's service-connected lumbar spine disorder and radiculopathy are primarily manifested by low back pain, flare-ups, tenderness, stiffness, limited range of motion, moderate radicular pain. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5235-5243, 8520; see also DeLuca & Mitchell, supra. Ratings in excess of those assigned are provided for certain manifestations of the service-connected low back disorder and radiculopathy, but the medical evidence reflects that those manifestations are not present.

There is no evidence in the record or allegation of symptoms of and/or impairment due to his low back pain or bilateral leg radiculopathy not encompassed by the criteria for the schedular rating assigned. Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted. 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Service Connection: TDIU 

A claim for a total disability rating based on individual unemployability (TDIU) has been raised by the Veteran. The Board notes that the record does not show the Veteran has been rendered unemployable as a result of his low back disorder and/or his bilateral radiculopathy of the lower extremities. The record in fact indicates that the Veteran has been employed at a power plant as a control manager. There is no evidence of record, or assertion by the Veteran or his representative, that the Veteran is not still currently gainfully employed.  Therefore, the Board finds that TDIU is not warranted in this this case. See 38 C.F.R. § 4.16(b), 38 C.F.R. § 4.18. 


ORDER

Entitlement to a rating of 40 percent, but not higher, for degenerative arthritis of the lumbar spine (back condition), is granted.

Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity, associated with degenerative arthritis of the lumbar spine, is denied.

Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity, associated with degenerative arthritis of the lumbar spine, is denied.

Entitlement to a TDIU is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


